DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 10,206,189 (referred to as P189) in view of Ng (US 20160073366). 
Re claim 1:
Claim 1 merely broaden the scope of claim 1 of P189.  It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
P189 does not explicitly disclose a NB-SSS sequence for the occurrence is a function of a location of the occurrence of the NB-SSS within the defined time interval.
Ng discloses a NB-SSS sequence for the occurrence is a function of a location of the occurrence of the NB-SSS within the defined time interval (Fig.21 ref. 2110,2120, and 2130 – where the SSS sequence indicates the subframe position and Para.[0142]  the subframes for the first set and the second set can be interleaved e.g., when the LAA SSS is transmitted in any subframe with subframe index belonging to [0, 2, 4, 6, 8], the sequence Eq_S0 is applied, else when the LAA SSS is transmitted in any subframe with subframe index belonging to [1, 3, 5, 7, 9], the sequence for Eq_S5 is applied).
P189 and Ng are analogous because they both pertain to data communications.
(Ng Para.[0142]).

Re claim 2:	Claim 2 is substantially similar to claim 2 of P189.
Re claim 3:	Claim 3 is substantially similar to claim 3 of P189.
Re claim 4:	Claim 4 is substantially similar to claim 4 of P189.
Re claim 5:	Claim 5 is substantially similar to claim 5 of P189.
Re claim 6:	Claim 6 is substantially similar to claim 10 of P189.
Re claim 7:	Claim 7 is substantially similar to claim 11 of P189.
Re claim 8:	Claim 8 is substantially similar to claim 12 of P189.
Re claim 9:	Claim 9 is substantially similar to claim 32 of P189.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to repeat the transmission of the NB-SSS over subsequent time intervals using the same four possible positions.
Re claim 10:  	Claim 10 is rejected on the same grounds of rejection set forth in claim 1.
Re claim 11:	Claim 11 is substantially similar to claim 2 of P189.
Re claim 12:	Claim 12 is substantially similar to claim 3 of P189.
Re claim 13:	Claim 13 is substantially similar to claim 4 of P189.
Re claim 14:	Claim 14 is substantially similar to claim 5 of P189.
Re claim 15:
Claim 15 merely broaden the scope of claim 19 of P189.  It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in 
P189 does not explicitly disclose a NB-SSS sequence for the occurrence is a function of a location of the occurrence of the NB-SSS within the defined time interval.
Ng discloses a NB-SSS sequence for the occurrence is a function of a location of the occurrence of the NB-SSS within the defined time interval (Fig.21 ref. 2110,2120, and 2130 – where the SSS sequence indicates the subframe position and Para.[0142]  the subframes for the first set and the second set can be interleaved e.g., when the LAA SSS is transmitted in any subframe with subframe index belonging to [0, 2, 4, 6, 8], the sequence Eq_S0 is applied, else when the LAA SSS is transmitted in any subframe with subframe index belonging to [1, 3, 5, 7, 9], the sequence for Eq_S5 is applied).
P189 and Ng are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify P189 to include a SSS sequence as a function of a location of the occurrence as taught by Ng in order to determine a subframe offset and acquire subframe synchronization (Ng Para.[0142]).
Re claim 16:	Claim 16 is substantially similar to claim 20 of P189.
Re claim 17:	Claim 17 is substantially similar to claim 21 of P189.
Re claim 18:	Claim 18 is substantially similar to claim 22 of P189.
Re claim 19:	Claim 19 is substantially similar to claim 23 of P189.
Re claim 20:	Claim 20 is substantially similar to claim 28 of P189.
Re claim 21:	Claim 21 is substantially similar to claim 29 of P189.
Re claim 22:	Claim 22 is substantially similar to claim 30 of P189.

Re claim 24:  Claim 24 is rejected on the same grounds of rejection set forth in claim 15.

Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,820,286 (referred to as P286) in view of Ng (US 20160073366). 
Re claim 1:
Claim 1 is substantially similar to claim 1 of P286.
P286 does not explicitly disclose a NB-SSS sequence for the occurrence is a function of a location of the occurrence of the NB-SSS within the defined time interval.
Ng discloses a NB-SSS sequence for the occurrence is a function of a location of the occurrence of the NB-SSS within the defined time interval (Fig.21 ref. 2110,2120, and 2130 – where the SSS sequence indicates the subframe position and Para.[0142]  the subframes for the first set and the second set can be interleaved e.g., when the LAA SSS is transmitted in any subframe with subframe index belonging to [0, 2, 4, 6, 8], the sequence Eq_S0 is applied, else when the LAA SSS is transmitted in any subframe with subframe index belonging to [1, 3, 5, 7, 9], the sequence for Eq_S5 is applied).
P286and Ng are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify P286to include a SSS sequence as a function of a location of the occurrence as taught by Ng in order to determine a subframe offset and acquire subframe synchronization (Ng Para.[0142]).


Re claim 3:	Claim 3 is substantially similar to claim 3 of P286.
Re claim 4:	Claim 4 is substantially similar to claim 4 of P286.
Re claim 5:	Claim 5 is substantially similar to claim 5 of P286.
Re claim 6:	Claim 6 is substantially similar to claim 6 of P286.
Re claim 7:	Claim 7 is substantially similar to claim 7 of P286.
Re claim 8:	Claim 8 is substantially similar to claim 8 of P286.
Re claim 9:	Claim 9 is substantially similar to claim 9 of P286.
Re claim 10:  	Claim 10 is rejected on the same grounds of rejection set forth in claim 1.
Re claim 11:	Claim 11 is substantially similar to claim 11 of P286.
Re claim 12:	Claim 12 is substantially similar to claim 12 of P286.
Re claim 13:	Claim 13 is substantially similar to claim 13 of P286.
Re claim 14:	Claim 14 is substantially similar to claim 14 of P286.
Re claim 15:
Claim 15 merely broaden the scope of claim 15 of P286.  It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
P286does not explicitly disclose a NB-SSS sequence for the occurrence is a function of a location of the occurrence of the NB-SSS within the defined time interval.
Ng discloses a NB-SSS sequence for the occurrence is a function of a location of the occurrence of the NB-SSS within the defined time interval (Fig.21 ref. 2110,2120, and 2130 – where the SSS sequence indicates the subframe position and Para.[0142]  the subframes for the first set and the second set can be interleaved e.g., when the LAA SSS is transmitted in any ).
P286 and Ng are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify P286to include a SSS sequence as a function of a location of the occurrence as taught by Ng in order to determine a subframe offset and acquire subframe synchronization (Ng Para.[0142]).
Re claim 16:	Claim 16 is substantially similar to claim 16 of P286.
Re claim 17:	Claim 17 is substantially similar to claim 17 of P286.
Re claim 18:	Claim 18 is substantially similar to claim 18 of P286.
Re claim 19:	Claim 19 is substantially similar to claim 19 of P286.
Re claim 20:	Claim 20 is substantially similar to claim 20 of P286.
Re claim 21:	Claim 21 is substantially similar to claim 21 of P286.
Re claim 22:	Claim 22 is substantially similar to claim 22 of P286.
Re claim 23:	Claim 23 is substantially similar to claim 23 of P286.
Re claim 24:  Claim 24 is rejected on the same grounds of rejection set forth in claim 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6,9-20,23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 20180184390) in view of Ng (US 20160073366).
Re claim 1:
Wu discloses a processor; and storage that stores instructions executable by the processor whereby the base station is operable to (Fig. 15): 
transmit a narrowband Primary Synchronization Signal, NB-PSS, and a narrowband Secondary Synchronization Signal, NB-SSS, in a narrowband portion of a downlink system bandwidth (Fig.9 ref. PSS symbol #0 - symbol #3 and ref. SSS symbol #0 – symbol #3 and Para.[0002]  The present disclosure generally relates to the field of wireless communications and, more particularly, to techniques for synchronization in a narrowband (NB) wireless system), wherein: 
multiple occurrences of the NB-PSS and multiple occurrences of the NB-SSS are transmitted over a defined time interval (Fig.9 ref. PSS symbol #0 - symbol #3 and ref. SSS symbol #0 – symbol #3 and Para.[0002]  The present disclosure generally relates to the field of wireless communications and, more particularly, to techniques for synchronization in a narrowband (NB) wireless system); 
each occurrence of the NB-PSS is transmitted over multiple contiguous Orthogonal Frequency Division Multiplexing, OFDM, symbols and each occurrence of the NB-SSS is transmitted over multiple contiguous OFDM symbols (Fig.9 ref. PSS symbol #0 - symbol #3 and ); and 
for each occurrence of the NB-SSS, (Fig.9 ref. PSS symbol #0 - symbol #3 and ref. SSS symbol #0 – symbol #3 and Para.[0002]  The present disclosure generally relates to the field of wireless communications and, more particularly, to techniques for synchronization in a narrowband (NB) wireless system).
Wu does not explicitly disclose a NB-SSS sequence for the occurrence is a function of a location of the occurrence of the NB-SSS within the defined time interval.
Ng discloses a NB-SSS sequence for the occurrence is a function of a location of the occurrence of the NB-SSS within the defined time interval (Fig.21 ref. 2110,2120, and 2130 – where the SSS sequence indicates the subframe position and Para.[0142]  the subframes for the first set and the second set can be interleaved e.g., when the LAA SSS is transmitted in any subframe with subframe index belonging to [0, 2, 4, 6, 8], the sequence Eq_S0 is applied, else when the LAA SSS is transmitted in any subframe with subframe index belonging to [1, 3, 5, 7, 9], the sequence for Eq_S5 is applied).
Wu and Ng are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu to include a SSS sequence as a function of a location of the occurrence as taught by Ng in order to determine a subframe offset and acquire subframe synchronization (Ng Para.[0142]).


Re claim 2:
Wu discloses wherein the narrowband portion of the downlink system bandwidth consists of 12 OFDM subcarriers (Para.[0029]  FIGS. 6 and 7 also show 12 subcarriers).
Re claim 3:
Wu discloses wherein the narrowband portion of the downlink system bandwidth has a bandwidth of 200 kilohertz, kHz (Para.[0022]  To meet the objectives, a narrow frequency downlink transmission bandwidth, e.g., 200 kilohertz (kHz) or 180 kHz--smaller than the minimum 1.4 MHz system bandwidth of legacy systems--is considered for efficient MTC operation).
Re claim 4:
Wu discloses wherein the narrowband portion of the downlink system bandwidth has a bandwidth of 180 kilohertz, kHz (Para.[0022]  To meet the objectives, a narrow frequency downlink transmission bandwidth, e.g., 200 kilohertz (kHz) or 180 kHz--smaller than the minimum 1.4 MHz system bandwidth of legacy systems--is considered for efficient MTC operation).
Re claim 5:
Wu discloses wherein the downlink system bandwidth is greater than or equal to 1.4 megahertz, MHz (Para.[0021]  Legacy LTE systems are based on a minimum bandwidth of 1.4 megahertz (MHz).).
Re claim 6:
Wu discloses wherein a NB-PSS sequence for the NB-PSS is a differentially encoded Zadoff-Chu sequence (Para.[0049]  On the synchronization signal sequence for orthogonal frequency-division multiple access (OFDMA) systems, the Zadoff-Chu (ZC) sequence is the most important one).
Wu does not explicitly disclose differentially encoded.

Re claim 9:
Wu discloses wherein four occurrences of the NB-SSS are transmitted over a defined time interval subsequent to the defined time interval, wherein each of the four occurrences transmitted over the subsequent time interval provides (Fig.9 and Para.[0037]  the NB-PSCH may contain N sync blocks distributed across N subframes of an NB-MTC system. While one sync block (N=1) has been assumed in the previous description, an NB-PSCH transmission over multiple consecutive synchronization blocks (N>1) can be readily extended in order to achieve a particular (e.g., extended) coverage capability and performance target. In such cases, PSS and SSS are either simply repeated or encoded with a spreading pattern over the multiple SBs, according to different design options).
Wu does not explicitly disclose each SSS providing an indication of a position of the occurrence of the SSS.
Ng discloses each SSS providing an indication of a position of the occurrence of the SSS (Fig.21 ref. 2110,2120, and 2130 – where the SSS sequence indicates the subframe position and Para.[0142]  the subframes for the first set and the second set can be interleaved e.g., when the LAA SSS is transmitted in any subframe with subframe index belonging to [0, 2, 4, 6, 8], the sequence Eq_S0 is applied, else when the LAA SSS is transmitted in any subframe with subframe index belonging to [1, 3, 5, 7, 9], the sequence for Eq_S5 is applied).
Wu and Ng are analogous because they both pertain to data communications.
(Ng Para.[0142]).
Re claim 10:
	Claim 10 is rejected on the same grounds of rejection set forth in claim 1.
Re claim 11:
	Claim 11 is rejected on the same grounds of rejection set forth in claim 2.
Re claim 12:
	Claim 12 is rejected on the same grounds of rejection set forth in claim 3.
Re claim 13:
	Claim 13 is rejected on the same grounds of rejection set forth in claim 4.
Re claim 14:
	Claim 14 is rejected on the same grounds of rejection set forth in claim 5.
Re claim 15:
	Claim 15 is rejected on the same grounds of rejection set forth in claim 1, from the perspective of the wireless device.  Wu discloses the wireless device performing cell detection based on PSS/SSS (Para.[0029]  MTC UEs remain in an idle mode most of the time and cell search (PSS/SSS detection) is the major activity that happens periodically).
Re claim 16:
	Claim 16 is rejected on the same grounds of rejection set forth in claim 2.
Re claim 17:
	Claim 17 is rejected on the same grounds of rejection set forth in claim 3.

Re claim 18:
	Claim 18 is rejected on the same grounds of rejection set forth in claim 4.
Re claim 19:
	Claim 19 is rejected on the same grounds of rejection set forth in claim 5.
Re claim 20:
	Claim 20 is rejected on the same grounds of rejection set forth in claim 6.
Re claim 23:
	Claim 23 is rejected on the same grounds of rejection set forth in claim 9.
Re claim 24:
	Claim 24 is rejected on the same grounds of rejection set forth in claim 15.

Claims 7,8,21, and 22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Ng as applied to claims 1 and 15 above, and further in view of Vos (US 20160227502).
Re claim 7:
Wu does not explicitly disclose wherein the NB-PSS provides an indication of a cell identity within a cell identity group for a respective cell.
Vos discloses wherein the NB-PSS provides an indication of a cell identity within a cell identity group for a respective cell (Para.[0004] The PSS is used to indicate the cell identity within a group of cells and the SSS is used to indicate the cell identity group number – where Wu discloses the NB-PSS).
Wu and Vos are analogous because they pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu to include a PSS indicating a cell identity as taught by Vos in order to perform cell synchronization (Vos Para.[0004]).
Re claim 8:
Wu does not explicitly disclose wherein the NB-SSS provides an indication of a cell identity group for a respective cell.
Vos discloses wherein the NB-SSS provides an indication of a cell identity group for a respective cell (Para.[0004] The PSS is used to indicate the cell identity within a group of cells and the SSS is used to indicate the cell identity group number – where Wu discloses the NB-PSS).
Wu and Vos are analogous because they pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu to include a PSS indicating a cell identity as taught by Vos in order to perform cell synchronization (Vos Para.[0004]).
Re claim 21:
	Claim 21 is rejected on the same grounds of rejection set forth in claim 7.
Re claim 22:
	Claim 22 is rejected on the same grounds of rejection set forth in claim 8.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that frame timing can be determined based on SSS.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SAJID ADHAMI whose telephone number is (571)272-8615. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD S ADHAMI/Primary Examiner, Art Unit 2471